NO








NO. 12-10-00241-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
ALLEN WAYNE FERGUSON,
APPELLANT                                                     '     APPEAL
FROM THE 
 
V.                                                                         '     COUNTY
COURT AT LAW NO. 2 OF
 
THE STATE OF TEXAS,                                 '     SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
pleaded guilty to theft, a class A misdemeanor.  The trial court placed him on
community supervision with confinement for 365 days.  Later, the State filed an
application to revoke Appellant’s community supervision.  The trial court
granted the State’s application, revoked Appellant’s community supervision, and
sentenced him to confinement for 365 days.  We have received the trial court’s
certification showing that Appellant waived his right to appeal.   See Tex. R. App. P. 25.2(d).  The
certification is signed by Appellant and his counsel.  Accordingly, the appeal
is dismissed for want of jurisdiction.
Opinion delivered August 18, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)